internal_revenue_service national_office technical_advice_memorandum november number release date tam-156939-03 cc tege eoeg teb third party contact index uil no case-mis no ----------------- -------------------------------------------------------- ---------------------- taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend --------------------------------------------------------------- ------------------------------------------- ---------------------------- --------------------------------------- ---------------- -------------- --------------------------- issuer ---------------------------------------------------------------------------------------------------- bonds ---------------------------------------------------------------- -------------- x issue for purposes of the percent rule see below under sec_1_148-6 of the income_tax regulations does the actual working_capital expenditures of the issuer in the prior fiscal_year include expenditures made from amounts that in the prior fiscal_year were restricted to use for expenditures other than working_capital expenditures of the type financed tam-156939-03 conclusion for purposes of the percent rule the actual working_capital expenditures of under sec_1_148-6 any working_capital reserve is reasonable if it does the issuer issued the bonds in order to finance a projected cash_flow deficit in its the issuer in the prior fiscal_year include all working_capital expenditures of the issuer in the prior fiscal_year regardless of the source of funds and all capital expenditures of the issuer paid from current revenue of the issuer in the prior fiscal_year facts working_capital expenses in its current fiscal_year according to the issuer's tax_certificate for the bonds when determining the size of its projected cash_flow deficit the issuer treated as unavailable amounts that are actually held or set_aside in a reasonable working_capital reserve of at least dollar_figure x which does not exceed five percent of the issuer's working_capital expenditures from its available funds in the prior fiscal_year not exceed percent of the actual working_capital expenditures of the issuer in the fiscal_year before the year in which the determination of available amount is made the percent rule the issuer has taken the position that for purposes of the percent rule the prior fiscal year's working_capital expenditures includes amounts from restricted funds as well as funds available for any purpose the agent disagrees with the issuer's position and the issuer requested that the agent obtain technical_advice from this office law and analysis sec_103 provides that except as provided in subsection b gross_income does not include interest on any state_or_local_bonds sec_103 provides in part that subsection a shall not apply to any arbitrage_bond within the meaning of sec_148 as part of an issue any portion of the proceeds of which are reasonably expected at the time of issuance of the bond to be used directly or indirectly to acquire higher_yielding_investments or to replace funds which were used directly or indirectly to acquire higher_yielding_investments further for purposes of sec_148 a bond shall be treated as an arbitrage_bond if the issuer intentionally uses any portion of the proceeds of the issue of which such bond is a part in a manner described in or sec_148 provides that a bond is also an arbitrage_bond if it is part of an issue for which the rebate requirements of sec_148 and are not met the rebate requirements are met if the issuer pays to the united_states in a timely manner an amount equal to the sum of the excess of the amount earned on all nonpurpose sec_148 provides that the term arbitrage_bond means any bond issued under sec_148 and iii the term cumulative_cash_flow_deficit means tam-156939-03 investments other than investments attributable to the excess over the amount which would have been earned if those nonpurpose_investments were invested at a rate equal to the yield on the issue plus any income attributable to the excess sec_148 provides that an issue shall be treated as meeting the requirements of sec_148 if the gross_proceeds of such issue are expended for the governmental purposes for which the issue was issued no later than the day which is months after the date_of_issuance of the issue and the requirements of sec_148 are met with respect to amounts not required to be spent sec_148 provides that in the case of an issue of tax or revenue anticipation bonds the net_proceeds of such issue including earnings thereon shall be treated as expended for the governmental purpose of the issue on the 1st day after the date_of_issuance that the cumulative_cash_flow_deficit to be financed by such issue exceed sec_90 percent of the proceeds of such issue as of the date of computation the excess of the expenses paid during the period beginning on the date_of_issuance of the issue and ending on the earlier of the date months after such date_of_issuance or the date of the computation of cumulative_cash_flow_deficit which would ordinarily be paid out of or financed by anticipated tax or other revenues over the aggregate amount available other than from the proceeds of the issue during such period for the payment of such expenses consistently applied accounting_method to account for gross_proceeds investments and expenditures of an issue allocating funds from different sources to expenditures_for the same governmental purpose include any of the following methods if consistently applied a specific tracing method a gross_proceeds spent first method a first-in_first-out method or a ratable allocation method to working_capital expenditures as of any date to the extent that those working_capital expenditures exceed available amounts as defined in paragraph d iii of the section as of that date ie a proceeds-spent-last method for this purpose proceeds include replacement_proceeds described in sec_1_148-1 sec_1_150-1 defines the term working_capital expenditure as any cost that is not a capital_expenditure generally current operating_expenses are working sec_1_148-6 provides that proceeds of an issue may only be allocated sec_1_148-6 provides that reasonable accounting methods for sec_1_148-6 provides that an issuer may use any reasonable sec_1_148-6 provides that available amount means any amount tam-156939-03 capital expenditures sec_1_150-1 defines the term capital_expenditure as any cost of a type that is properly chargeable to capital_account or would be so chargeable with a proper election or with the application of the definition of placed_in_service under sec_1_150-2 under general federal_income_tax principles that is available to an issuer for working_capital expenditure purposes of the type financed by an issue except as otherwise provided available amount excludes proceeds of an issue but includes cash investments and other_amounts held in accounts or otherwise by the issuer or a related_party if those amounts may be used by the issuer for working_capital expenditures of the type being financed by an issue without legislative or judicial action and without a legislative judicial or contractual requirement that those amounts be reimbursed sec_1_148-6 states that a reasonable working_capital reserve is treated as unavailable the reserve rule the regulation provides that any working_capital reserve is reasonable if it does not exceed percent of the actual working_capital expenditures of the issuer in the fiscal_year before the year in which the determination of available amount is made for this purpose only in determining the working_capital expenditures of an issuer for a prior fiscal_year any expenditures whether capital or working_capital expenditures that are paid out of current revenues may be treated as working_capital expenditures capital reserve in the current fiscal year's budget the percent rule is a safe_harbor that provides that any working_capital reserve is reasonable if it does not exceed percent of the actual working_capital expenditures of the issuer in the prior fiscal_year providing that for purposes of the percent rule all expenditures paid from current revenue may be treated as working_capital expenditures thus even capital expenditures in the prior fiscal_year may be treated as working_capital expenditures if they were paid from the prior fiscal year's current revenue under the language of the regulations the rule that capital expenditures had to have been paid from current revenue in order to be treated as working_capital expenditures is the only limitation on the source of funds used to pay expenditures taken into account for purposes of the percent rule the agent argues that for purposes of determining the amount under the percent rule the prior fiscal year's working_capital expenditures should not include amounts that were paid out of restricted funds as mentioned above the language of the regulations contains no such limitation furthermore we do not believe such the regulations modify the general definition of working_capital expenditures by the reserve rule recognizes that issuers may maintain a reasonable working tam-156939-03 limitation should be implied the preamble to the final regulations indicates that the reliance on the prior year's expenditures was meant as a measuring device to facilitate calculation of the reserve and to limit overissuance there is no suggestion in the preamble that the issuer should ignore a portion of these expenditures just because they were paid with restricted revenue see t d 1993_2_cb_13 the agent also argues that for purposes of determining the amount under the percent rule including expenditures paid out of funds which were restricted during the prior fiscal_year in effect allows the issuer to double count restricted funds-once when restricted funds are excluded from available amounts during the prior fiscal_year and then again when the same restricted funds are included in the calculation of the current fiscal year' sec_5 percent reserve even though restricted funds are taken into account both when calculating available amounts in the prior fiscal_year and for purposes of the percent rule in the current fiscal_year we believe the restricted amounts are taken into account under both provisions because they serve a separate purpose in each provision amounts that are restricted in a manner that makes them unavailable to the issuer for expenditures of the type being financed are treated as unavailable because the issuer cannot be expected to spend those amounts instead of bond proceeds on the financed expenditures on the other hand for purposes of the percent test expenditures from restricted funds are included in order to better gauge the size of the issuer's budget for use in setting a safe_harbor for the size of a reasonable reserve therefore for purposes of the percent rule the actual working_capital expenditures of the issuer in the prior fiscal_year include all working_capital expenditures of the issuer in the prior fiscal_year regardless of the source of funds and all capital expenditures of the issuer paid from current revenue of the issuer in the prior fiscal_year caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
